DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 8-10, 13-15 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 8-10, 13-15 of prior U.S. Patent No. 10,450,091. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 16, 19, 20, 23-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 18-29 of U.S. Patent No. 10,450,091. U.S. Patent No. 10,450,091 claims 1-7, 18-29 are in essence a “species” of the generic invention of application claims 1-6, 16, 17, 19, 20, 23-26.  It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-6, 16, 17, 19, 20, 23-26 are anticipated by U.S. Patent No. 10,450,091 claims 1-7, 18-29.
17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4, 8, 10, 13, 16, 18, 19 of U.S. Patent No. 10,450,091 in view of US 20180357909 (“Eyhorn”).
U.S. Patent No. 10,450,091 discloses (see at least claim 19: stationary sensor is a first stationary sensor from a plurality of stationary sensors; and receiving the request to deliver the package includes receiving a request to deliver the package to a vicinity of a second stationary sensor, the method further comprising: receiving from the plurality of sensors, indications of conditions local to each stationary sensor; applying the machine learning task to data collected from the plurality of sensors, the machine learning task operable to identify typical and hazardous configurations; determining, using the machine learning task, that a hazardous configuration exists in a vicinity of the second stationary sensor from the plurality of stationary sensors, the drone directed to land in a vicinity of the first stationary sensor based on the determination of the hazardous condition in the vicinity of the second stationary sensor) but does not explicitly disclose plurality of drone landing platforms. However, Eyhorn teaches the drone landing platform is a first drone landing platform from a plurality of drone landing platforms; each drone landing platform from the plurality of drone landing platforms including at least one sensor from a plurality of sensors (see at least abstract, [0124]).  It would have been obvious to provide the invention of U.S. Patent No. 10,450,091 by incorporating that the drone landing platform is a first drone landing platform from a plurality of drone landing platforms; each drone landing platform from the plurality of drone landing platforms including at least one sensor from a plurality of sensors as taught by Eyhorn in order to improve the safety of drone operations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-10, 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites an apparatus for detecting a condition in a vicinity of the drone landing platform, identify a user and provide access to the package upon identifying the user and transmit an indication of the condition.
The limitations of detecting a condition in a vicinity of the drone landing platform and transmit an indication of the condition, as drafted, is a system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a drone landing platform”, “a sensor”, “a communication system”, “a package storage receptacle configured to receive a package from a drone located on the drone landing platform”, “a verification system” “a processor”, “memory”, “a conveyor belt”, “capturing an image”, “machine learning”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “a drone landing platform”, “a sensor”, “a communication system”, “a package storage receptacle configured to receive a package from a drone located on the drone landing platform”, “a verification system” “a processor”, “memory”, “a conveyor belt”, “capturing an image”, “machine learning” language, “detecting”, “identifying”, “transmitting” in the context of these claims encompasses the a person manually observing the surroundings, identifying a person, and indicating a condition.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements—using “a drone landing platform”, “a sensor”, “a communication system”, “a package storage receptacle configured to receive a package from a drone located on the drone landing platform”, “a verification system” “a processor”, “memory”, “a conveyor…”, “capturing an image”, “machine learning” to perform the “detecting”, “identifying”, “transmitting”.  The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components and no more than insignificant extra-solution activities.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims 1-6, 8-10, 13-15 are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a drone landing platform”, “a sensor”, “a communication system”, “a package storage receptacle configured to receive a package from a drone located on the drone landing platform”, “a verification system” “a processor”, “memory”, “a conveyor…”, “capturing an image”, “machine learning”, to perform the “detecting”, “identifying”, and “transmitting” steps amounts to no more than mere instructions to apply the exception using generic computer components and no more than insignificant extra-solution activities.  Mere instructions to apply an exception using a generic 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 8-10, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160033966 (“Farris”).
As per claim 1, Farris discloses an apparatus, comprising: 
a drone landing platform (see at least abstract, [0044]: landing location 200 may be a secure parcel box 202, box, or container, [0066], [0105]: drone 126 may deliver and/or pick-up a parcel to or from a robotic device or automated conveyor belt, either one of which may function to move parcels between the drone 126 and the secure parcel box 202); 
a sensor coupled to the drone landing platform and configured to detect a condition in a vicinity of the drone landing platform (see at least abstract, [0070]-[0072]: clear path sensor 440 
a communication system configured to transmit an indication of the condition to a drone (see at least abstract, [0069]-[0070], [0072]: clear path sensor 440 may be used to scan and identify a safe path and to provide initial setup validation for the drone 126 to use,  [0080]-[0081]: weather substation 465 may be a part of the homing device 128. The homing device 128 would also be able to ascertain current weather conditions at the intended landing location for the drone 126 and as the drone 126 approaches and communicates those conditions to the drone 126).

As per claim 3, Farris discloses 
a package storage receptacle configured to receive a package from the drone when the drone has landed on the drone landing platform (see at least abstract, [0044]: landing location 200 may be a secure parcel box 202, box, or container; homing device 128 may be a part of a secure parcel box 202, [0105]: drone 126 may deliver and/or pick-up a parcel to or from a robotic device or automated conveyor belt, either one of which may function to move parcels between the drone 126 and the secure parcel box 202).


a charging module configured to provide energy to the drone when the drone has landed on the drone landing platform (see at least abstract, [0044]: landing location 200 may be a secure parcel box 202, box, or container; homing device 128 may be a part of a secure parcel box 202, [0052]-[0053]: power source 330 may be a power station, wherein power source and power station may be used interchangeably herein, that functions to recharge/refuel/repower the drone 126, depending on what the drone 126 requires to operate, [0081]).

As per claim 5, Farris discloses wherein: the sensor is configured to detect a hazard (see at least abstract, [0067]-[0070]: particular navigational subsystem may be selected to best guide the drone to land when non-than ideal conditions, such as, but not limited to high wind, precipitation, insufficient remaining power, etc. are experienced during flight, [0072]: clear path sensor 440 may be used to scan and identify a safe path and to provide initial setup validation for the drone 126 to use, [0075], [0080]-[0081]: homing device 128 would also be able to ascertain current weather conditions at the intended landing location for the drone 126 and as the drone 126 approaches and communicates those conditions to the drone 126, or the shipper. If the box 202 cannot move to a location where it is unaffected by an adverse weather condition, so that it can continue in the air, the drone 126, shipper, and/or the homing device 128 will either abort the mission or determine another way for the drone 126 to complete its mission); and 
the communication system is configured to send a signal to alert the drone to the hazard (see at least abstract: a landing location where a drone at least one of delivers and acquires a parcel, and a homing device to interact with the drone to guide the drone to the landing location, [0067]-[0070]: particular navigational subsystem may be selected to best guide the drone to land 

As per claim 8, Farris discloses an apparatus, comprising: 
a drone landing platform (see at least abstract, [0044]: landing location 200 may be a secure parcel box 202, box, or container, [0066], [0105]: drone 126 may deliver and/or pick-up a parcel to or from a robotic device or automated conveyor belt, either one of which may function to move parcels between the drone 126 and the secure parcel box 202); 
a package storage receptacle configured to receive a package from a drone located on the drone landing platform (see at least abstract, [0044]: landing location 200 may be a secure parcel box 202, box, or container; homing device 128 may be a part of a secure parcel box 202, [0105]: drone 126 may deliver and/or pick-up a parcel to or from a robotic device or automated conveyor belt, either one of which may function to move parcels between the drone 126 and the secure parcel box 202); 
a sensor configured to detect transient hazards in a vicinity of the drone landing platform (see at least abstract, [0070]-[0072]: clear path sensor 440 may comprise at least one of an 
a verification system configured to identify a user and provide access to the package upon identifying the user (see at least abstract, [0043], [0061]-[0062]: Access to the storage part of the secure parcel box 202 may be protected by an access authenticator 340. The access authenticator 340 may allow access to the user based at least an authentication technique using at least one of a fingerprint reader, encrypted code entered on a smart phone app, a box touchpad, voice recognition detector, retinal scan, a combination of any, etc. The access authenticator 340 may comprise a multi-method locking mechanism and secure technique to unlock as well as document how the box was unlocked, [0094]: confirmation of receipt by the intended recipient as the delivery box will not open except by the authorized box owner or their established surrogate. Furthermore, with the optical device 320 on the homing device 128, an image of the receiver or recipient may be captured and sent to shipper once the delivery box is accessed) and 
a transmitter configured to transmit an indication of a transient hazard (see at least abstract, [0069]-[0070], [0072]: clear path sensor 440 may be used to scan and identify a safe path and to provide initial setup validation for the drone 126 to use,  [0080]-[0081]: weather substation 465 may be a part of the homing device 128. The homing device 128 would also be 

As per claim 9, Farris discloses a processor operably coupled to the sensor and the transmitter, the processor configured to analyze patterns of transient hazards to predict future hazards, the processor configured to cause the sensor to transmit an alert of a predicted future hazard (see at least abstract, [0069]-[0072], [0080]-[0081]: When the airspace is in use by another drone, such as, but not limited to, a drone owned by another delivery company, the scheduler 450 may delay arrival or schedule arrival of the drone 126 to the landing location 200.).

As per claim 10, Farris discloses a processor configured to calculate a flight path for the drone and cause the transmitter to transmit the flight path to the drone (see at least abstract: a landing location where a drone at least one of delivers and acquires a parcel, and a homing device to interact with the drone to guide the drone to the landing location independent of interaction from another source. The homing device guides the drone during the landing phase of a flight plan, [0067]-[0070]: particular navigational subsystem may be selected to best guide the drone to land when non-than ideal conditions, such as, but not limited to high wind, precipitation, insufficient remaining power, etc. are experienced during flight, [0072]: clear path sensor 440 may be used to scan and identify a safe path and to provide initial setup validation for the drone 126 to use, [0075]).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farris in view of US 20170301220 (“Jarrell”).
As per claim 2, Farris discloses a processor and a memory configured to: data collected from the sensor, identify patterns of activity in a vicinity of the drone landing platform, recognize a transient hazard in the vicinity of the drone landing platform based on the transient 
However, Jarrell teaches a processor and a memory configured to: apply a machine learning task to data collected from the sensor, the machine learning task operable to identify patterns of activity in a vicinity of the platform, the machine learning task configured to recognize a transient hazard in the vicinity of the drone landing platform based on the transient hazard deviating from patterns of activity (see at least abstract, [0018]-[0019]: threat detection or alerting to detected threats; imaging or monitoring features; weather sensing or weather alerts; environmental sensing or environmental alerts; traffic monitoring or traffic alerts; activity sensing or activity alerts; disturbance sensing or disturbance alerts; weapon sensing or alerting to detected weapons; terror sensing or alerting to detected activity indicating possible terror attacks; earthquake movement sensing or earthquake alerts; smoke and fire sensing or smoke and fire alerts; civil unrest and riot detection or alerting to civil unrest and riots; natural disaster sensing or alerting to detected natural disasters; accident sensing or accident alerts; other 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Farris by incorporating a processor and a memory configured to: apply a machine learning task to data collected from the sensor, the machine . 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farris in view of US 20170021941 (“Fisher”).

As per claim 6, Farris discloses wherein: the sensor is configured to detect a hazard while the drone is on the drone landing platform (see at least abstract, [0070]-[0072]: clear path sensor 440 may comprise at least one of an optical device, lighting subsystem, such as but not limited to LIDAR, a proximity sensor, thermal sensor, laser detection subsystem, infrared detection subsystem, etc. The clear path sensor 440 may be used to scan and identify a safe path and to provide initial setup validation for the drone 126 to use, [0080]-[0081]: weather substation 465 may be a part of the homing device 128. The homing device 128 would also be able to ascertain current weather conditions at the intended landing location for the drone 126 and as the drone 126 approaches and communicates those conditions to the drone 126, [0121]-[0122]), but Farris does not explicitly disclose the communication system is configured to send a signal inviting the drone to remain on the drone landing platform while the hazard is present.  
However, Fisher teaches the communication system is configured to send a signal inviting the drone to remain on the drone landing platform while the hazard is present (see at least abstract, [0008]: launch and control method may also include monitoring for overhead obstacles using a proximity sensor, monitoring the weather using a weather sensor, and 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Farris by incorporating the communication system is configured to send a signal inviting the drone to remain on the drone landing platform while the hazard is present as taught by Fisher in order for UAV protection against the external environment. 

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farris in view of US 20180130017 (“Gupte”).

As per claim 14, Farris discloses that the optical device of the homing device or the container captures a picture inside of the container and that the picture is sent to the user (see at 
However, Gupte teaches a package verification system configured to capture an image of the package and transmit the image of the package to the user (see at least abstract, [0154]: when the Pod 200 is locked, Pod Computing System 202 sends a message to Pod Camera 208 to record at least one of at least a picture of the Package 101 and a video of the Package 101 for local storage or transmission to at least one of a Server 400, a Pod Owner 250, a Pod User 260, a Sender 102, and a Recipient 103). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Farris by incorporating a package verification system configured to capture an image of the package and transmit the image of the package to the user as taught by Gupte in order to provide useful delivery, storage, and pick up of goods with a drone. 

As per claim 15, Farris discloses the optical device of the homing device or the container captures a picture inside of the container that a child or animal is within and that the picture is sent to the user (see at least [0064], [0094]), but Farris does not explicitly disclose a package verification system configured to: capture an image of the package; transmit the image of the package to the user; and receive an indication of acceptance of the package from the user.  
However, Gupte teaches a package verification system configured to: capture an image of the package; transmit the image of the package to the user; and receive an indication of acceptance of the package from the user (see at least abstract, [0154]: when the Pod 200 is locked, Pod Computing System 202 sends a message to Pod Camera 208 to record at least one of 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Farris by incorporating a package verification system configured to: capture an image of the package; transmit the image of the package to the user; and receive an indication of acceptance of the package from the user as taught by Gupte in order to provide useful delivery, storage, and pick up of goods with a drone. 

Claim(s) 16, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farris in view of US 20160189101 (“Kantor”).

As per claim 16, Farris discloses a method, comprising: 
receiving, from a drone, a request to deliver a package (see at least abstract, [0104]: drone 126 arrives at the secure parcel box 202 and queries the homing device 128 for access to the 
sending, to the drone, an indication of a local condition detected via a sensor coupled to a drone landing platform (see at least abstract, [0067]-[0070]: particular navigational subsystem may be selected to best guide the drone to land when non-than ideal conditions, such as, but not limited to high wind, precipitation, insufficient remaining power, etc. are experienced during flight, [0072]: clear path sensor 440 may be used to scan and identify a safe path and to provide initial setup validation for the drone 126 to use, [0075]); and 
directing the drone to land on the drone landing platform such that the drone travels to the drone landing platform based, at least in part, on the indication of the local condition (see at least abstract: a landing location where a drone at least one of delivers and acquires a parcel, and a homing device to interact with the drone to guide the drone to the landing location, [0067]-[0070]: particular navigational subsystem may be selected to best guide the drone to land when non-than ideal conditions, such as, but not limited to high wind, precipitation, insufficient remaining power, etc. are experienced during flight, [0072]: clear path sensor 440 may be used to scan and identify a safe path and to provide initial setup validation for the drone 126 to use, [0075]).
Farris does not explicitly disclose the request including an indication of a recipient of the package.
However, Kantor teaches the request including an indication of a recipient of the package (see at least abstract, [0011]-[0013]: UAV may provide an arrival confirmation (e.g., confirming 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Farris by incorporating the request including an indication of a recipient of the package as taught by Kantor in order to verify the appropriate recipient and to provide rapid delivery of lightweight commercial products.

As per claim 24, Farris discloses 
receiving the package from the drone (see at least abstract, [0105]: drone 126 may deliver and/or pick-up a parcel to or from a robotic device or automated conveyor belt, either one of which may function to move parcels between the drone 126 and the secure parcel box 202); and 
transferring the package to a storage receptacle (see at least abstract, [0105]: drone 126 may deliver and/or pick-up a parcel to or from a robotic device or automated conveyor belt, either one of which may function to move parcels between the drone 126 and the secure parcel box 202). 

As per claim 25, Farris discloses 

transferring the package to a package storage receptacle (see at least abstract, [0105]: drone 126 may deliver and/or pick-up a parcel to or from a robotic device or automated conveyor belt, either one of which may function to move parcels between the drone 126 and the secure parcel box 202); 
receiving an indication that the recipient is present at the drone landing platform (see at least [0043], [0061]-[0062]: Access to the storage part of the secure parcel box 202 may be protected by an access authenticator 340. The access authenticator 340 may allow access to the user based at least an authentication technique using at least one of a fingerprint reader, encrypted code entered on a smart phone app, a box touchpad, voice recognition detector, retinal scan, a combination of any, etc. The access authenticator 340 may comprise a multi-method locking mechanism and secure technique to unlock as well as document how the box was unlocked, [0094]: confirmation of receipt by the intended recipient as the delivery box will not open except by the authorized box owner or their established surrogate. Furthermore, with the optical device 320 on the homing device 128, an image of the receiver or recipient may be captured and sent to shipper once the delivery box is accessed); and 
providing the recipient access to the package storage receptacle (see at least abstract, [0043], [0061]-[0062]: Access to the storage part of the secure parcel box 202 may be protected by an access authenticator 340. The access authenticator 340 may allow access to the user based at least an authentication technique using at least one of a fingerprint reader, encrypted code entered on a smart phone app, a box touchpad, voice recognition detector, retinal scan, a .

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farris in view of Kantor in view of US 20170197710 (“Ma”) and further in view of US 20180357909 (“Eyhorn”).

As per claim 17, Farris discloses wherein: the drone landing platform is a first drone landing platform; the sensor is a first sensor, each drone landing platform including at least one sensor from a plurality of sensors; and receiving the request to deliver the package includes receiving a request to deliver the package to a drone landing platform, the method further comprising: receiving from the plurality of sensors, indications of conditions local to each drone landing platform; data collected from the plurality of sensors, identify typical and hazardous configurations; determining that a hazardous configuration exists in a vicinity of the second drone landing platform from the plurality of drone landing platforms, the drone directed to land on a sidewalk or open field based on the determination of the hazardous condition in the vicinity of the first drone landing platform (see at least abstract, [0070]-[0072]: clear path sensor 440 may comprise at least one of an optical device, lighting subsystem, such as but not limited to LIDAR, a proximity sensor, thermal sensor, laser detection subsystem, infrared detection subsystem, etc. The clear path sensor 440 may be used to scan and identify a safe path and to 
However, Eyhorn teaches wherein: the drone landing platform is a first drone landing platform from a plurality of drone landing platforms (see at least abstract, [0142]: drone control platform 200 can use both flight data and data received from an ADLD (e.g., ADLD sensor data) related to a drone approach corridor to develop a location profile for the approach corridor. In 
each drone landing platform from the plurality of drone landing platforms including at least one sensor from a plurality of sensors (see at least abstract, [0142]: drone control platform 200 can use both flight data and data received from an ADLD (e.g., ADLD sensor data) related to a drone approach corridor to develop a location profile for the approach corridor. In some examples, location profiles of drone approach corridors can be shared with respective ADLDs associated with the approach corridors. For example, an ADLD can use the location profile data to recalibrate sensors); 
receiving the request to deliver the package includes receiving a request to deliver the package to a second drone landing platform (see at least [0087]: an autonomous drone landing system (ADLS) including one or more ADLDs in communication with a drone control platform may facilitate increased commercial uses for drones including, for example, drone-based object delivery, [0182], [0214]: user information (e.g., a login identity and password for the platform or a drone delivery system, and user contact information)), the method further comprising: 
receiving from the plurality of sensors, indications of conditions local to each drone landing platform from the plurality of landing platforms (see at least abstract, [0142]: drone control platform 200 can use both flight data and data received from an ADLD (e.g., ADLD sensor data) related to a drone approach corridor to develop a location profile for the approach corridor. In some examples, location profiles of drone approach corridors can be shared with respective ADLDs associated with the approach corridors. For example, an ADLD can use the location profile data to recalibrate sensors); 

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Farris by incorporating wherein: the drone landing platform is a first drone landing platform from a plurality of drone landing platforms; the sensor is a first sensor, each drone landing platform from the plurality of drone landing platforms including at least one sensor from a plurality of sensors; and receiving the request to deliver the package includes receiving a request to deliver the package to a second drone landing platform, the method further comprising: receiving from the plurality of sensors, indications of conditions local to each drone landing platform from the plurality of landing platforms; applying a machine learning task to data collected from the plurality of sensors, the machine learning task operable to identify typical and hazardous configurations; determining, using the machine learning task, that a hazardous configuration exists in a vicinity of the second drone landing platform from the plurality of drone landing platforms, the drone directed to land on the first drone landing 
However, Ma teaches wherein: the drone landing platform is a first drone landing platform from a plurality of drone landing platforms (see at least [0066]: ground sensors placed at the landing pad, [0079]-[0083]: the obstacle detection sensors installed on the bottom of the VTOL aircraft detect if there is any obstacle below the aircraft. If the obstacle detection system determines that the aircraft cannot land onto the designated landing pad after a few attempts because of the detected obstacles, the onboard computer of the aircraft sends notification back to the control center. The control center may then assign another landing pad which is close to the current landing pad. The aircraft then navigates to the new landing pad and attempts to land at the new location); 
each drone landing platform from the plurality of drone landing platforms including at least one sensor from a plurality of sensors (see at least [0066]: ground sensors placed at the landing pad, [0079]-[0083]: the obstacle detection sensors installed on the bottom of the VTOL aircraft detect if there is any obstacle below the aircraft. If the obstacle detection system determines that the aircraft cannot land onto the designated landing pad after a few attempts because of the detected obstacles, the onboard computer of the aircraft sends notification back to the control center. The control center may then assign another landing pad which is close to the current landing pad. The aircraft then navigates to the new landing pad and attempts to land at the new location); 
determining that a hazardous configuration exists in a vicinity of the second drone landing platform from the plurality of drone landing platforms, the drone directed to land on the first drone landing platform based on the determination of the hazardous condition in the vicinity 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Farris by incorporating wherein: the drone landing platform is a first drone landing platform from a plurality of drone landing platforms; each drone landing platform from the plurality of drone landing platforms including at least one sensor from a plurality of sensors; determining that a hazardous configuration exists in a vicinity of the second drone landing platform from the plurality of drone landing platforms, the drone directed to land on the first drone landing platform based on the determination of the hazardous condition in the vicinity of the second drone landing platform as taught by Ma in order to safely transport passengers.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farris in view of Kantor and further in view of Ma.
As per claim 19, Farris discloses sending an approach path to the drone (see at least abstract: a landing location where a drone at least one of delivers and acquires a parcel, and a homing device to interact with the drone to guide the drone to the landing location, [0067]-[0070]: particular navigational subsystem may be selected to best guide the drone to land when 
Farris does not explicitly disclose receiving, from the drone, a rejection of the path; and sending, to the drone a modified path based on receiving the rejection of the approach path. 
However, Ma teaches receiving, from the drone, a rejection of the path; and sending, to the drone a modified path based on receiving the rejection of the path (see at least abstract, [0079]: the obstacle detection sensors installed on the bottom of the VTOL aircraft detect if there is any obstacle below the aircraft. If the obstacle detection system determines that the aircraft cannot land onto the designated landing pad after a few attempts because of the detected obstacles, the onboard computer of the aircraft sends notification back to the control center. The control center may then assign another landing pad which is close to the current landing pad. The aircraft then navigates to the new landing pad and attempts to land at the new location).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Farris by incorporating receiving, from the drone, a rejection of the path; and sending, to the drone a modified path based on receiving the rejection of the path as taught by Ma in order to safely transport passengers.

As per claim 20, Farris discloses wherein the drone landing platform is a first drone landing platform, the method further comprising: sending an approach path for the drone to land at a drone landing platform (see at least abstract, [0070]-[0072]: clear path sensor 440 may comprise at least one of an optical device, lighting subsystem, such as but not limited to LIDAR, 
However, Ma teaches wherein the drone landing platform is a first drone landing platform, the method further comprising: sending an approach path for the drone to land at a second drone landing platform; and receiving, from the drone, a rejection of the approach path, the drone directed to land on the first drone landing platform based on the rejection of the approach path (see at least abstract, [0079]: the obstacle detection sensors installed on the bottom of the VTOL aircraft detect if there is any obstacle below the aircraft. If the obstacle detection system determines that the aircraft cannot land onto the designated landing pad after a few attempts because of the detected obstacles, the onboard computer of the aircraft sends notification back to the control center. The control center may then assign another landing pad which is close to the current landing pad. The aircraft then navigates to the new landing pad and attempts to land at the new location). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Farris by incorporating wherein the drone landing . 

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farris in view of Kantor and further in view of US 20150325064 (“Downey”).
As per claim 23, Farris discloses sending, to the drone, a flight path for the drone to follow to land on the drone landing platform (see at least abstract: a landing location where a drone at least one of delivers and acquires a parcel, and a homing device to interact with the drone to guide the drone to the landing location, [0067]-[0070]: particular navigational subsystem may be selected to best guide the drone to land when non-than ideal conditions, such as, but not limited to high wind, precipitation, insufficient remaining power, etc. are experienced during flight, [0072]: clear path sensor 440 may be used to scan and identify a safe path and to provide initial setup validation for the drone 126 to use, [0075]). 
Farris does not explicitly disclose receiving, from the drone and in response to sending the flight path information, a modified flight path; and sending, to the drone an acceptance of the modified flight path such that the drone follows the modified flight path and lands on the drone landing platform. 
However, Downey teaches receiving, from the drone and in response to sending the flight path information, a modified flight path (see at least abstract, [0103]: UAV can provide a request to the cloud system identifying an updated flight path (e.g., selected from an alternative flight 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Farris by incorporating receiving, from the drone and in response to sending the flight path information, a modified flight path; and sending, to the drone an acceptance of the modified flight path such that the drone follows the modified flight path and lands on the drone landing platform as taught by Downey in order to allocate flying UAVs in a quick, accurate, and efficient manner. 

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farris in view of Kantor, in view of Gupte, and further in view of US 20170255896 (“Van Dyke”).

As per claim 26, Farris discloses wherein the drone is a first drone; receiving a request ot pick-up a package, directing the drone to land on the drone landing platform; providing the package to the drone (see at least abstract, [0081]: a plurality of drones may be in an area to pick up parcels, deliver parcels, cool down batteries or recharge batteries, waiting for instructions or 
Farris does not explicitly disclose, the method further comprising: receiving, from a second drone, a request to pick-up the package; directing the second drone to land on the drone landing platform; providing the package to the second drone; and sending the second drone a flight path to a destination of the package.
However, Gupte teaches the method further comprising: receiving, from a second drone, a request to pick-up the package (see at least abstract, [0177]: transmits a Message 110a to Server 400 or UAV 320 requesting a Pick up); directing the second drone to land on the drone landing platform (see at least abstract, [0180]: UAV 320 then moves to Pick up Address 304); providing the package to the second drone (see at least [0181], [0191]: Direct Recipient 150 can bring UAV 320 to a landing point or allow it to hover in the air and then retrieve Package 101 from the UAV Package Handling Apparatus 330). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Farris by incorporating receiving, from a second drone, a request to pick-up the package; directing the second drone to land on the drone landing platform; providing the package to the second drone as taught by Gupte in order to provide useful delivery, storage, and pick up of goods with a drone. 
Van Dyke teaches directing providing the package to the second drone; sending the second drone a flight path to a destination of the package (see at least [0072]: recipient may have received a notification that a package has been delivered to a drop box 110 near home, but the recipient would like the package transferred to a drop box at the office before the recipient leaves work at the end of the day. The recipient may place the package transfer request at the user 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Farris by incorporating providing the package to the second drone; sending the second drone a flight path to a destination of the package as taught by Van Dyke in order to facilitate unattended drone package delivery and to improve package delivery. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668